TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00017-CV


In re Dwight Crayton 




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


On January 20, 2009, Dwight Crayton filed a pro se petition for writ of mandamus
asking this Court to order a Travis County district court to act on a pro se motion for forensic DNA
testing filed by Crayton in November 2007.  On February 2, 2009, the Court asked for a response
from the real party in interest.  The response has been received, and it reflects that the State filed its
response to Crayton's testing motion on February 2, and the trial court signed an order denying the
motion the same day.
Because the relief sought has been received, the petition for writ of mandamus is
denied as moot.  See Tex. R. App. P. 52.8(a).


				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Henson
Filed:   February 25, 2009